PER CURIAM.
This is an appeal from the Municipal Court. Appellee sued appellants to recover the contract price of work done. Appellants filed a counterclaim based upon failure to do the work in accordance with the contract and the District of Columbia building regulations. The agreement, which was verbal, was that appellee would construct a fireplace in the living room of appellants’ dwelling house. We allowed an appeal on an allegation of violation by the trial court of its rules of practice and procedure. Upon an inspection now of the record, which was not a part of the petition for appeal, we are of opinion that the writ should not have issued.
The controversy involves only a question of fact. Appellants admit that the sum sued for is the correct amount of the contract price. They insist, however, that the contract was for a wood and coal burning fireplace.' Appellee, on the other hand, insists that the contract was for an artificial or ornamental fireplace and that the work was done accordingly. That issue of fact was fairly submitted to the jury, who were told by the trial judge that if the evidence failed to show that the work was done in accordance with the terms of the contract, they should find for the defendants on their counterclaim in such sum as they should find they had been damaged not to exceed $1,000. The jury by their verdict found that the plaintiff’s version of the contract was the true one, and the evidence amply supports this finding.
In these circumstances, we have no other course than to dismiss the appeal.
Appeal dismissed.